Exhibit 10.1

AMENDMENT NO. 8 TO CREDIT AGREEMENT

This Amendment No. 8 to Credit Agreement, dated as of June 9, 2006 (this
“Amendment”), is entered into by and among Blue Ridge Paper Products Inc., a
Delaware corporation (“Borrower”), as Borrower; Blue Ridge Holding Corp., a
Delaware corporation (“Holdings”), as a Credit Party; BRPP, LLC, a North
Carolina limited liability company (the “IP Subsidiary”), as a Credit Party; and
General Electric Capital Corporation, as a Lender and as Agent for Lenders (in
such capacity, “Agent”).

RECITALS

A.   Borrower, Holdings, the IP Subsidiary, Agent and Lender are parties to that
certain Credit Agreement, dated as of December 17, 2003 (as amended by Amendment
No. 1 thereto, dated as of February 17, 2004, Amendment No. 2 thereto, dated as
of September 15, 2004, Consent and Amendment No. 3 thereto, dated as of
October 8, 2004, Amendment No. 4 thereto, dated as of October 8, 2004, Amendment
No. 5 thereto, dated as of December 21, 2004, Amendment No. 6 thereto, dated as
of August 5, 2005, Amendment No. 7 thereto, dated as of March 15, 2006, and as
from time to time hereafter further amended, restated, supplemented or otherwise
modified and in effect, the “Credit Agreement”), pursuant to which Lender has
made and will hereafter make loans and advances and other extensions of credit
to Borrower.

B.   Borrower, Agent and Lender are desirous of mending the Credit Agreement as
and to the extent set forth herein and subject to the terms and conditions set
forth herein.

C. This Amendment shall constitute a Loan Document and these Recitals shall be
construed as part of this Amendment. Capitalized terms used herein without
definition are so used as defined in the Credit Agreement and Annex A thereto.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.   Amendments to Credit Agreement.

1.l.   Section 1.5 (Interest and Applicable Margins) of the Credit Agreement is
amended by amending and restating in their entirety each of the grids governing
the adjustment of the Applicable Revolver Index Margin and the Applicable
Revolver LIBOR Margin set forth in paragraph (a) of such Section as follows:

If Borrowing Availability is:

 

Level of Applicable Margins:

< 

$15,000,000

 

Level I

³

$15,000,000, but < $25,000,000

 

Level II

> 

$25,000,000

 

Level III

 


--------------------------------------------------------------------------------




 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

0.25

%

0.00

%

0.00

%

Applicable Revolver LIBOR Margin

 

2.00

%

1.75

%

1.50

%

 

2.  Representations and Warranties. Borrower represents and warrants to Agent
and Lender that the execution, delivery and performance by Borrower of this
Amendment (a) have been duly authorized by all necessary action on the part of
Borrower, and (b) do not and will not conflict with, result in the breach or
termination of, constitute a default under, or accelerate or permit the
acceleration of any performance required by, any indenture (including, without
limitation, the Senior Secured Notes Indenture), mortgage, deed of trust, lease,
agreement or other instrument to which Borrower is a party.

3.  Conditions to Effectiveness. The effectiveness of this Amendment is
expressly conditioned upon the satisfaction of each of the following conditions
precedent in a manner acceptable to Agent:

3.1.   Agent’s receipt of counterparts of this Amendment, duly executed by
Borrower, Holdings, the IP Subsidiary, Agent and Lender.

3.2.   No Default or Event of Default shall have occurred and be continuing or
would result from the effectiveness of this Amendment.

3.3.   The representations and warranties contained in Section 2 of this
Amendment shall be true, correct and complete.

4.  Reference to and Effect Upon the Credit Agreement and other Loan Documents.

4.1.   The Credit Agreement, the Notes and each other Loan Document shall remain
in full force and effect and each is hereby ratified and confirmed by Borrower,
Holdings and the IP Subsidiary. Without limiting the foregoing, the Liens
granted pursuant to the Collateral Documents shall continue in full force and
effect and the guaranties of Holdings and the IP Subsidiary shall continue in
full force and effect.

4.2.   Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein” or any other word or words of similar import shall mean and
be a reference to the Credit Agreement as amended hereby, and each reference in
any other Loan Document to the Credit Agreement or any word or words of similar
import shall be and mean a reference to the Credit Agreement as amended hereby.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. A counterpart
signature page delivered by fax transmission shall be as effective as delivery
of an originally executed counterpart.

2


--------------------------------------------------------------------------------




 

6.   Costs and Expenses. As provided in Section 11.3 of the Credit Agreement,
Borrower shall pay the fees, costs and expenses incurred by Agent in connection
with the preparation, execution and delivery of this Amendment (including,
without limitation, reasonable attorneys’ fees).

7.   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF NEW YORK.

8.   Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[SIGNATURE PAGE FOLLOWS ]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BLUE RIDGE PAPER PRODUCTS INC., as Borrower

 

 

 

 

By:

John Wadsworth

 

Title:

Chief Financial Officer

 

 

 

 

BLUE RIDGE HOLDING CORP., as a Credit Party

 

 

 

 

By:

John Wadsworth

 

Title:

Chief Financial Officer

 

 

 

 

BRPP, LLC, as a Credit Party

 

By:

Blue Ridge Paper Products Inc., sole Member and Manager

 

 

 

 

By:

John Wadsworth

 

Title:

Chief Financial Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender

 

 

 

 

By:

Meenoo Sameer

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDMENT NO. 8 TO CREDIT AGREEMENT


--------------------------------------------------------------------------------